     Case 1:19-cr-00269-NONE-SKO Document 42 Filed 08/24/20 Page 1 of 2


1     HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     CHRISTINA M. CORCORAN, NY Bar #5118427
      Assistant Federal Defenders
3     Designated Counsel for Service
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
      Attorneys for Defendant
6     JOSEPH L. BATES

7
8                              IN THE UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                                     Case No. 1:19-cr-00269-NONE-SKO
11    UNITED STATES OF AMERICA,

12                     Plaintiff,                    REQUEST FOR RULE 43 WAIVER OF
                                                     APPEARANCE; ORDER
13    vs.

14    JOSEPH L. BATES,

15                     Defendant.

16
17           Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, Joseph L. Bates, having been advised
18    of his right to be present at all stages of the proceedings, hereby requests that this Court proceed
19    in his absence on every occasion that the Court may permit, pursuant to this waiver. Defendant
20    agrees that his interests shall be represented at all times by the presence of his attorney, the
21    Office of the Federal Defender for the Eastern District of California, the same as if Defendant
22    were personally present, and requests that this court allow his attorney-in-fact to represent his
23    interests at all times. Defendant further agrees that notice to Defendant's attorney that
24    Defendant's presence is required will be deemed notice to the Defendant of the requirement of
25    his appearance at said time and place.
26    ///
27    ///
28    ///
     Case 1:19-cr-00269-NONE-SKO Document 42 Filed 08/24/20 Page 2 of 2


1     DATED: August 21, 2020                       /s/ Joseph L. Bates
                                                   JOSEPH L. BATES
2                                                  Defendant

3
4
5     DATED: August 21, 2020                       /s/ Christina M. Corcoran
                                                   CHRISTINA M. CORCORAN
6                                                  Assistant Federal Defender
                                                   Attorney for JOSEPH L. BATES
7
8
9                                                ORDER

10             GOOD CAUSE APPEARING,

11             IT IS HEREBY ORDERED that Defendant’s appearance may be waived at any and all

12    non-substantive proceedings consistent with Fed. R. Crim. P. 43(b)(3) until further order of the

13    Court.

14
15    IT IS SO ORDERED.

16
      Dated:     August 24, 2020                                  /s/   Sheila K. Oberto             .
17                                                      UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

      Bates: Rule 43 Waiver
